DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 and 12/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 07/11/2019 claims foreign priority to CN 201810992992.9, filed 08/29/2018.
Claim Objections
Claims 3-6 and 9-12 are objected to because of the following informalities:
Claim 3 recites “the Hankel matrix H” in line 9. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the Hankel matrix denoted as H” instead. Claim 9 recite a similar limitations and is objected to for the same reason. Claims 4-6 inherit the same deficiency as claim 3 by reason of dependence. Claims 10-12 inherit the same deficiency as claim 9 by reason of dependence.
Claim 4 recites “the processed data sequence X’” in line 5. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the processed data sequence denoted as X’” instead. Claim 10 recite a similar limitations and is objected to for the same reason. Claims 5-6 inherit the same deficiency as claim 4 by reason of dependence. Claims 11-12 inherit the same deficiency as claim 10 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each dimension of noise component” in line 13. It is unclear whether the noise component recited is the same as the noise component recited in line 11 or is a different component. If it is the same noise component, examiner suggests amending the claim to recite “each dimension of the noise component” instead. Claims 7 and 13 recite a similar limitation and are rejected for the same reason. Claims 2-6 inherit the same deficiency as claim 1 by reason of dependence. Claims 8-12 inherit the same deficiency as claim 7 by reason of dependence.
Claim 2 recites the limitation “wherein the generating a Hankel matrix based on a to-be-processed data sequence comprises:” in lines 1-3. It is unclear whether the Hankel matrix and the to-be-processed data sequence recited in the claim are the same Hankel matrix and the to-be-processed data sequence recited in the parent claim 1 or different. Further, it is unclear whether the limitation is replacing the “generating a Hankel matrix” step in the parent claim or is adding further limitation with respect to the “generating a Hankel matrix” step in the parent claim 1 because of the “comprises” term. Perhaps applicant may want to recite “wherein the generating the Hankel matrix based on the to-be-
Claim 3 recites the limitation “the generating the Hankel matrix based on the to-be-processed data sequence, comprises” in lines 3-4. It is unclear whether the limitation is replacing the “generating the Hankel matrix” step in the parent claim or is adding further limitation with respect to the “generating the Hankel matrix” step in the parent claim because of the “comprises” term. Perhaps applicant may want to recite “further comprises” instead. Claim 9 recites a similar limitation and is rejected for the same reasons. Claims 4-6 inherit the same deficiency as claim 3 by reason of dependence. Claims 10-12 inherit the same deficiency as claim 9 by reason of dependence.
Claim 4 recites the limitation “wherein the generating a processed data sequence based on the reconstructed Hankel matrix, comprises:” in lines 1-3. It is unclear whether the processed data sequence recited in the claim is the same processed data sequence recited in the parent claim 1 or different. Further, it is unclear whether the limitation is replacing the “generating a processed data” step in the parent claim or is adding further limitation with respect to the “generating a processed data” step in the parent claim because of the “comprises” term. Perhaps applicant may want to recite “wherein the generating the processed data sequence based on the reconstructed Hankel matrix, further comprises” instead. Claim 10 recites a similar limitation and is rejected for the same reasons. Claims 5-6 inherit the same deficiency as claim 4 by reason of dependence. Claims 11-12 inherit the same deficiency as claim 10 by reason of dependence.
Claim 5 recites the limitation “wherein the determining a noise component in each component of the singular value vector, comprises:” in lines 1-3. It is unclear whether the noise component recited 
Claim 6 recites the limitation “wherein the determining a noise component in each component of the singular value vector, comprises:” in lines 1-3. It is unclear whether the noise component recited in the claim is the same noise component recited in the parent claim 1 or different. Further, it is unclear whether the limitation is replacing the “determining a noise component” step in the parent claim or is adding further limitation with respect to the “determining a noise component” step in the parent claim because of the “comprises” term. Perhaps applicant may want to recite “wherein the determining the noise component in each component of the singular value vector further comprises” instead. Claim 12 recites a similar limitation and is rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-6 recite a series of steps and, therefore, is a process. Claims 7-12 recite an apparatus and, therefore, is a machine. Claim 13 recites a non-transitory computer readable storage medium and, therefore, is an article of manufacture.

Under the Alice Framework Step 2A prong 1, claim 7 recites “generating a Hankel matrix based on a to-be-processed data sequence, the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining a noise component in each component of the singular value vector”, “zeroing each dimension of noise component in the singular value vector”, “generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix”, and “generating a […] data sequence based on the reconstructed Hankel matrix”.
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites two additional elements - at least one processor, and a memory storing instructions. The additional elements were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math) such that they amount to no more than mere instructions using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Under step 2A prong 1, claims 8-12 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. Under the Alice Framework step 2A prong 2 and step 2B, the claims 8-12 do not include additional elements that requires further analysis. Accordingly, the claims are directed to recite an abstract idea.

Regarding claims 1-6, they are directed to a method that contains similar limitations as claims 7-12 respectively. Claims 7-12 analysis under the Alice Framework Step 2A prong 1 applies equally to claims 1-6 respectively. Furthermore, under the Alice Framework step 2A prong 2 and step 2B, claim 1-6 contains do not include any additional elements that require further analysis. The entire method claims 1-6 can be performed using pen and paper.

Regarding claim 13, it is directed to a non-transitory computer readable medium storing a computer program that is executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-PGPUB 20170221234 A1) in view of Brender et al. (US-PGPUB 20200049782 A1, hereinafter Brender and Staniszewski et al. (NPL – “Hankel Singular Value Decomposition as a method of preprocessing the Magnetic Resonance Spectroscopy”), hereinafter Staniszewski.
Regarding claim 7, Chen teaches an apparatus comprising:
at least one processor (Chen Fig. 5 and paragraph [0065] at least one processor – processing unit 502); and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (Chen Fig. 5 memory – storage device 516):
generating a  (Chen Fig. 1 step 106 and paragraph [0032]. Note: Applicant provided a special definition of zigzag noise in paragraph [0048] of the specification. Examiner interprets the definition as added and subtracted noise data from an original data sequence as characterized or shown in Figs. 4A-4F. The added noise data is characterized by portions of the to-be-processed data sequence above the generated data sequence. The subtracted noise data is characterized by portions of the to-be-processed data sequence below the generated data sequence. Further, this characteristic is normal of noisy data);
performing singular value decomposition on the (Chen Fig. 1 step 108 and paragraph [0036]); 
determining a noise component in each component of the singular value vector (Chen Fig. 1 step 110 and paragraph [0038]); 
generating a reconstructed  (Chen Fig. 1 step 110 and paragraph [0038]); and 
generating a processed data sequence based on the reconstructed  (Chen Fig. 1 step 112 and paragraph [0038]). 
Chen does not teach generating a Hankel matrix, therefore Chen does not teach performing further processing using the Hankel matrix. Further, Chen does not teach components of each dimension of the singular value vector being ordered from large to small, and zeroing each dimension of noise component in the singular value vector.
However, in the same field of endeavor, Brender teaches a method which includes the steps of acquiring image data, generating a matrix based on the image data, performing singular value decomposition (SVD) on the matrix to a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small, rank reducing the singular value vector, and obtaining a denoised matrix based on the rank reduced singular value vector. Further, Brender teaches that at 210 with reference to Brender Fig. 2A, the diagonal matrices Σ for each (or some) voxels are rank reduced to corresponding matrices Σ’ by setting unselected diagonal elements to zero (Brender Fig. 2A and paragraphs [0047-0048]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen using Brender and set the unselected elements in the singular value vector to zero when forming the denoised image matrix. As disclosed in paragraph 
The motivation to do so is to obtain a denoised signal by discarding the noise component of the image/signal matrix (Brender paragraph [0048]).
Therefore, the combination of Chen as modified in view of Brender teaches components of each dimension of the singular value vector being ordered from large to small, and zeroing each dimension of noise component in the singular value vector.
Chen as modified in view of Brender does not teach generating a Hankel matrix and performing further processing using the Hankel matrix.
However, in the same field of endeavor, Staniszewski teaches a method for processing image data which includes the steps of generating a Hankel matrix based on the image data and performing singular value decomposition on the Hankel matrix (Staniszewski section 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender using Staniszewski and arrange the image data using a Hankel matrix arrangement, then perform further processing including performing SVD on the Hankel matrix, forming/reconstructing a denoised Hankel matrix, and extracting/generating processed images based on the denoised Hankel matrix consistent with the method of Chen as shown in Fig. 1.
The motivation to do so is to develop a model of a signal as a sum of harmonics and to find its parameters. Such an approach is based on singular value decomposition applied to the data arranged in the Hankel matrix (HSVD) and can be used in each step of preprocessing techniques (Staniszewski Abstract).


Regarding claim 8, of Chen as modified in view of Brender and Staniszewski teaches all the limitations of claim 7 as stated above. 
Chen does not explicitly teach wherein the generating a Hankel matrix based on a to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises zigzag noise, the Hankel matrix based on the to-be-processed data sequence.
However, Chen teaches that there may be instances where some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised (Chen paragraph [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender and Staniszewski and include a step of determining whether an image contains excessive noise and only perform the denoising steps when it is determined that the input image contains excessive noise. 

Therefore, the combination of Chen as modified in view of Brender and Staniszewski teaches wherein the generating a Hankel matrix based on a to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises zigzag noise, the Hankel matrix based on the to-be-processed data sequence.

Regarding claim 9, Chen as modified in view of Brender and Staniszewski teaches all the limitations of claim 8 as stated above. Further, Chen as modified in view of Brender and Staniszewski teaches 
wherein the to-be-processed data sequence comprises N data; and 
the generating the Hankel matrix based on the to-be-processed data sequence, comprises:
determining, according to N, a number of rows R and a number of columns C of the Hankel matrix, wherein a sum of R and C is equal to a sum of N plus 1; and 
setting the to-be-processed data sequence to be:                         
                            X
                            =
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                            
                            ]
                        
                    , and calculate to obtain the Hankel matrix H according to a following formula:                         
                            H
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    i
                                    +
                                    j
                                    -
                                    1
                                
                            
                        
                    
wherein, i is an integer between 1 and R, and j is an integer between 1 and C (Staniszewski page 3 left col lines 47-63 including equation 3). The motivation to combine is the same as claim 7.  

Regarding claims 1-3, they are directed to a method practiced by the apparatus of claims 7-9. All steps performed by the method of claims 1-3 would be practiced by the apparatus of claims 7-9 respectively.  Claims 7-9 analysis applies equally to claims 1-3 respectively.

Regarding claim 13, it is directed to a non-transitory computer readable storage medium, storing a computer program that is executed by the at least one processor of claim 7. All operations included in the computer program would be executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahmy et al. (NPL – “Signal Denoising Using Hankel Matrix rank Reduction”) discloses a method for de-noising signal which includes the steps of arranging data into a Hankel matrix form (Equation 2), performing SVD on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small (page 2 lines 1-5); zeroing each dimension of noise component in the singular value vector (page 3 lines 10-15); generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix (page 3 lines 16-35 and page 4 step 3); and generating a processed data sequence based on the reconstructed Hankel matrix (page 3 lines 36-42).
Ahmed (US Patent No. 7,253,627 B1) discloses that SVD algorithms are commonly found in Nuclear magnetic resonance (NMR) denoising schemes and provided a method of reconstructing a Hankel matrix based on a truncated SVD (col 2 lines 28-45).
CN102761502 discloses a channel estimation method of an OFDM (orthogonal frequency division multiplexing) system. The channel estimation method comprises the following steps of: generating a Hankel matrix of each sub-segment, performing SVD on the Hankel matrix of each sub-segment, retaining one bit or multiple bits before diagonal entries in a singular value diagonal matrix 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182